846 F.2d 77
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Christopher VAN MICHAELS.
No. 87-1612.
United States Court of Appeals, Federal Circuit.
March 18, 1988.

Before FRIEDMAN, DAVIS and MAYER, Circuit Judges.
PER CURIAM.


1
The decision of the Board of Patent Appeals and Interferences of the United States Patent and Trademark Office (Board), which affirmed the examiner's final rejection of claims 7 through 11 of the appellant's patent application, is affirmed on the basis of the opinion of the Board.